Citation Nr: 0214209	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-05 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active service from April 1968 to March 1970.

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).  

The veteran subsequently relocated to Minnesota, and his 
appeal has continued from the RO in St. Paul, Minnesota.


FINDINGS OF FACT

1.  A preponderance of the evidence of record does not 
support a finding that the veteran has a current diagnosis of 
PTSD.

2.  Competent medical evidence does not reveal that a 
psychiatric disorder other than PTSD is causally related to 
the veteran's military service or any incident thereof.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West Supp. 1991 & 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a psychiatric disorder, to include PTSD. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  [A letter from the VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA.]

In March 2000, the RO sent the veteran a letter which set 
forth in detail the evidence necessary to substantiate a 
claim for PTSD, including the responsibilities of VA and the 
veteran with respect to obtaining evidence.  The letter 
stated that the veteran was ultimately responsible for 
submitting evidence other than that maintained by the 
government, specifically VA.  The letter was very specific as 
to the evidence needed from the veteran.  He was requested to 
submit evidence of a stressful in-service event, and was 
instructed as to the detail necessary to verify the event.  
The veteran was given a form on which to provide this 
information.  He was also instructed on other types of 
supporting evidence he could submit.  The letter also 
specified the evidence that would be obtained by the RO.  The 
veteran was notified that his VA treatment records would be 
obtained, and that the RO would obtain other VA treatment 
records if he gave them the dates and locations of treatment.  
He was also notified that a witness statement from E.O. had 
been requested, based on his identification of her, and that 
a statement from S.G. would be requested if the veteran would 
provide proper address information.  This letter, although 
provided to the veteran before the enactment of the VCAA, in 
the opinion of the Board satisfied the requirements of the 
VCAA as to notice.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by means of the 
August 2000 rating decision, by the June 2001 SOC, and by the 
September 2001 supplemental statement of the case (SSOC).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, at the time he submitted his original claim 
for service connection, the veteran identified outpatient 
treatment records, and identified witnesses, E.O. and S.G., 
who could attest to his behavior and symptoms.  The RO 
requested and obtained the veteran's service medical records 
and outpatient treatment records, and in March 2000, the RO 
sent a letter to E.O., requesting a statement from her.  This 
statement was received in April 2000.  The veteran did not 
supply sufficient information for the RO to contact S.G.  In 
March 2000, the veteran submitted the stressor statement 
requested by the RO, and in May 2000, the RO sent the veteran 
a letter acknowledging receipt and asking for a clarification 
of his statement.  The RO also informed him of the need to 
undergo a VA examination.  The veteran's stressor statements 
were investigated and the RO was able to verify one of his 
stressors.  The RO then requested an examination to determine 
whether the veteran had PTSD based on his verified stressor.  
The report of that examination is of record.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.

The veteran was accorded a VA psychiatric examination in June 
2002.  A report of that examination has been associated with 
the veteran's VA claims folder and will be discussed by the 
Board later in this decision.

The veteran's representative contended in a February 2002 
Form 646 that his June 2000 VA examination was inadequate.  
The representative pointed specifically to a diagnosis of 
cyclothymic disorder and the alleged failure of the examiner 
to address whether the cyclothymic disorder or some other 
mental health condition was incurred in service or as a 
result of an in-service stressor.  The representative 
requested that an expert medical opinion be obtained to 
answer this question.  

With regard to the adequacy of the examination, and the need 
for an expert opinion, the Board finds that the June 2000 VA 
examination sufficiently addressed the matter of PTSD and its 
relationship to the veteran's verified stressor.  The opinion 
was rendered by a  medical specialist and properly accounted 
for discrepancies in the record.  With regard to a 
psychiatric disorder other than PTSD, the Board observes that 
the requirements for service connection applicable to 
psychiatric disorders other than PTSD are different than 
those for PTSD, see 38 C.F.R. § 3.304(f).  

The Board observes with respect to the statement of the 
veteran's representative that the June 2000 VA examiner did 
not consider the relationship between the veteran's service 
and his diagnosed cyclothymia, it is clear from a review of 
the examination report that this was, in fact considered by 
the examiner.  The last sentence of the report specifically 
indicates that the residuals of alleged stressors "have not 
significantly impacted his ability to effectively deal with 
the day-to-day demands of social, familial, and occupational 
functioning." 

The June 2000 VA medical opinion addresses conflict between 
various diagnoses made after previous examinations.  It 
accounts for and explains the reasons for discrepancy in 
diagnoses.  Further, the June 2000 examination report 
reflects a familiarity with and discussion of the veteran's 
clinical history and present complaints, and that a full 
range of diagnostic tests was conducted.  The Board can find 
nothing to indicate that the examination was cursory or that 
the examiner did not give adequate attention to the veteran's 
complaints.  

That the examiner's findings do not support the veteran's 
contention is not a reason to find the examination 
inadequate.  Moreover, as persons without medical training, 
the veteran and his representative are not competent to 
comment on matters requiring medical expertise, such as the 
adequacy of a medical examination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board may obtain an advisory medical opinion from an 
independent medical expert when, in its opinion, a medical 
opinion is warranted by the medical complexity or controversy 
involved in the appeal. 38 U.S.C.A. § 7109 (West 1991); 38 
C.F.R. § 20.901(d) (2001).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.   See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).
In this case, the Board finds that there is no issue of such 
medical complexity or controversy as would warrant an 
independent medical opinion.  The questions which must be 
answered are relatively straightforward: does the veteran 
have PTSD or some other psychiatric disability and if so is 
such related to his service?
These questions are well with the expertise of an 
appropriately qualified examining physician, and referral to 
an independent medical expert would serve no purpose. 

Accordingly, the Board rejects the veteran's request that 
another examination and/or medical opinion be obtained.  See 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . . "duty to 
assist" is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim].   

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  However, he did not choose any of the 
options on his VA Form 9, and has not requested a hearing in 
any other communication.  The veteran submitted evidence 
directly to the RO in December 2000 and March 2001.  His 
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. 1110 (West Supp. 2001).

Where a veteran served 90 days or more during a period of war 
and psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2001); 38 C.F.R. 3.307, 3.309 (2001).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d) (2001); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

No compensation shall be paid if a disability is the result 
of the veteran's own willful misconduct, including the abuse 
of alcohol or drugs. 38 U.S.C.A. § 105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.1(n), 3.301 (200); see also  VAOPGPREC 
2-97 (January 16, 1997).  Moreover, section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-
508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective 
for claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse. 

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2001).
With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).   

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis 

The veteran has requested service connection for a 
psychiatric disability, to include PTSD.  

The Board observes that the record shows claims were filed by 
the veteran on various bases, not including psychiatric 
problems, in June 1970, February 1975, December 1978 and 
December 1996.  There is no evidence that the veteran 
complained of or sought treatment for psychiatric symptoms 
during this period.  The veteran was hospitalized and treated 
for alcohol dependence starting in November 1996.  Treatment 
records show no evaluation for psychiatric symptoms at that 
time.  He filed a claim for VA compensation and reported 
psychiatric symptomatology with a few days in February 2000.

Since as discussed above the regulations pertaining to 
service connection for PTSD vary somewhat from the 
regulations concerning service connection in general, the 
Board will separately address the matter of entitlement to 
service connection for PTSD.  

PTSD

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f) (2001); Moreau, supra.

With respect to element (3), credible supporting evidence of 
an in-service stressor,
there is no objective evidence to show combat participation 
by the veteran, and the veteran has not contended that he 
engaged in combat.  Therefore, the law requires that his 
claimed stressors be corroborated by evidence other than the 
veteran's lay testimony or the diagnosis of PTSD.

The veteran has described his stressor to the examiner as 
being exposed to hostile fire while he was in Da Nang, 
Vietnam.  The RO was able to verify this stressor.  The 
veteran's personnel records show that he was transferred 
through DaNang in March 1970.  A notation by the RO shows 
that it was able to confirm that this was a hostile fire zone 
at the time.  The Board accepts that as evidence of a 
confirmed stressor.  See Pentecost v. Principi, 16 Vet. App. 
124, 128 (2002) [a veteran need not substantiate his actual 
presence during the stressor event; the fact that the veteran 
was assigned to and stationed with a unit that was present 
while such an event occurred strongly suggests that he was, 
in fact, exposed to the stressor event].  See also Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997)  ["corroboration of every 
detail [of a claimed stressor] including the appellant's 
personal participation" is not required; rather, a veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure]. 

With respect to element (1), a PTSD diagnosis, the Board 
observes that there are is little in the way of remote 
medical history which is indicative of PTSD.  The veteran has 
a long history of substance abuse.  He was hospitalized at a 
VA facility in November 1996; at that time, he denied 
psychiatric problems and related no difficulty to his 
military service.  Diagnoses were late stage alcohol 
dependence and multi-chemical dependence.  Subsequent VA 
outpatient treatment records document continuing problems 
with alcohol but no hint of PTSD.

The veteran filed a claim for VA monetary benefits dated 
February 7, 2000.  Coincident therewith is the report of a VA 
clinical psychologist in a February 2000 treatment note.  The 
veteran focused on alleged stressors during his naval 
service.  The examiner rendered a diagnosis of "probably 
post-traumatic stress disorder."  In a subsequent March 2000 
visit, a clinical nurse specialist repeated the diagnosis of 
PTSD. 
  
The report of the June 2000 VA examination showed diagnoses 
of cyclothymic disorder, caffeine-related disorder not 
otherwise specified, alcohol dependence and cannabis 
dependence; but no diagnosis of PTSD.  For reasons expressed 
immediately below, the Board places great weight of probative 
value on this examination report, which was for the express 
purpose of determining whether PTSD existed.  

As part of his analysis, the examiner reviewed the veteran's 
records, including the diagnosis of PTSD in February 2000.  
The examiner also administered several diagnostic tests.  On 
the Clinician Administered PTSD Scale, the examiner stated 
that the veteran unconvincingly endorsed all but one of the 
symptoms used for the test.  In reviewing the veteran's 
performance on the MMPI-2, the examiner stated that the 
veteran responded to the tool in a highly unusual manner, 
endorsing items that even most floridly psychotic psychiatric 
inpatients do not endorse, but on the other hand was 
extremely careful in terms of the content of items.  The 
examiner noted that the veteran did not appear to be confused 
and did not appear to have difficulty reading.  The examiner 
found that the veteran endorsed an implausibly high degree of 
psychopathology and stated that there was a high probability 
of malingering in individuals who produce profiles such as 
this.  He concluded that the veteran's self-report was 
unreliable and suggested that he was deliberately portraying 
himself as more psychiatrically ill than he actually was.  On 
the Mississippi scale for Combat Related PTSD, the examiner 
found that the score of the veteran (who is not a combat 
veteran) exceeded the mean score for combat veterans, thus 
indicating exaggeration on that tool.

The examiner stated his opinion that the test results were 
not consistent with PTSD, but were somewhat consistent with 
cyclothymic disorder, given admission to symptoms of 
depression and hypomania, and evidence of mood swings.  The 
examiner further stated that the mild sensory disturbances 
reported by the veteran, such as ringing in the ears and 
flashes of light, may be due to excessive amounts of caffeine 
reportedly consumed by him.  The examiner stated that it is 
likely that the stressor confirmed by the RO was indeed 
stressful for the veteran, and that he may experience some 
residual PTSD symptoms from that event; however, he found 
that the impact of this would not be significant.

After review of the record the Board finds that, although 
there is evidence of a diagnosis of PTSD in February 2000, 
this evidence is not as persuasive as evidence to the 
contrary, establishing that the veteran does not have PTSD.  
The Board bases this finding on several factors.  First, 
there is no evidence of, or even a suggestion of, PTSD until 
the time the veteran filed his claim of entitlement to VA 
monetary benefits in February 2000.  Prior to that time, the 
veteran's problem was identified as polysubstance abuse, and 
the veteran did not report that his military service as a 
factor in any problems he was encountering.  His story 
changed radically in February 2000, when he filed his claim 
for VA benefits.  The report of the February 2000 interview 
which resulted in the PTSD diagnosis show a focus on alleged 
stressors and their relationship to the veteran's post-
service difficulties, a focus which has been absent 
previously. 

There is also the matter of exaggeration and the hint of 
malingering during psychological testing in June 2000.  
According to the examiner, the veteran endorsed 
psychopathology which was out of proportion to what was 
expected, and demonstrated a deliberate exaggeration of 
symptomatology.  The veteran's Mississippi scale was also 
exaggerated, according to the examiner.

The Board is of course aware of contentions of the veteran's 
representative that the June 2000 examination was somehow 
flawed.  This has been dealt with in connection with the 
Board VCAA discussion above.  As discussed above, it is the 
responsibility of the Board to evaluate the credibility and 
probative value of the evidence of record.  A review of the 
examination report does not reveal any obvious deficiencies 
therein or any articulated bias on the part of the examiner.  
On the other hand, the veteran's own statements and behavior 
in connection with his claim are suspect, to say the least.  
In evaluating the veteran's statements, the Board may take 
into consideration the fact he is seeking monetary benefits.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [the 
Board may consider whether self-interest may be a factor in 
making statements in connection with a claim of entitlement 
to VA benefits].  

The overall picture presented appears to be that of a 
claimant who has recently become aware of the possibility of 
obtaining monetary benefits for PTSD and has altered his 
presentation to health care providers accordingly.  As noted 
above, there was no hint of PTSD or any other psychiatric 
disability, aside from substance abuse, until the veteran 
filed his claim in February 2000.  Since that time, his focus 
has shifted to his military service being the source of his 
difficulties.  The veteran has been described as exaggerating 
his symptomatology; malingering was suspected by the 
examiner.       

The Board places great weight on the June 2000 VA examination 
report.  It appears to be thorough and is based on the 
administration of psychological tests as well as an interview 
with the veteran and a review of the pertinent evidence in 
the claims folder.  The examiner fully stated the reasons for 
his conclusion and was able to reconcile the conflicting 
diagnosis rendered in February 2000 with his finding, based 
on the results of diagnostic testing, which showed that the 
veteran was exaggerating certain symptoms in an attempt to 
manipulate the outcome.  Thus the June 2000 examiner was able 
not only to explain his own conclusion, but why the February 
2000 examiner reached a different conclusion.

For the reasons stated, the Board finds that a current 
diagnosis of PTSD has not been established by the evidence of 
record.  In the absence of one of the required elements under 
38 C.F.R. § 3.304(f), the claim for service connection for 
PTSD is denied.

Other psychiatric disorders

The Board must also address whether the veteran's broader 
claim for entitlement to service connection for a psychiatric 
disorder other than PTSD can be granted.  The veteran's 
representative has contended that the cyclothymic disorder 
diagnosed in June 2000 had its onset in service or that the 
veteran's period of service caused or contributed to it.  

As noted above, for psychiatric disorders other than PTSD, in 
order for service connection to be granted, three elements 
must be present: (1) a current disability; (2) in-service 
incurrence of such disability, to include the presence of 
psychosis within the one year presumptive period; and (3) 
medical nexus.  See Hickson, supra.

With respect to Hickson element (1), there is a diagnosis of 
a current disability, 
cyclothymic disorder.  

With respect to Hickson element (2), the Board can identify 
no evidence which supports a finding that a psychiatric 
disorder was incurred in service.  
A psychiatric disorder was not diagnosed or noted while the 
veteran was on active duty or within a year following 
service.  The service medical records show no pertinent 
complaints or findings.  The first diagnosis of a psychiatric 
disorder, aside from substance abuse (which as discussed 
above may not be service connected), does not appear in the 
record until 2000, thirty years after the veteran was 
discharged from active military service.  As noted above, it 
is not until the veteran filed his claim for PTSD in February 
2000 that the first evidence of a psychiatric disorder appear 
in the record.  

Turning to medical nexus, the veteran has presented no 
competent medical evidence which serves to link any current 
psychiatric disability to service or any incident therein.  
Although the June 2000 VA examiner diagnosed cyclothymia, she 
did not link it to service.  Further, she stated that the 
impact of any symptoms related to veteran's in-service 
stressor was not significant.  

Evidence on the veteran's behalf comes from his own 
statements, those of his friend E.O. and his father.  
However, as stated above, it is now well established that 
although they are competent to report on the veteran's 
observable symptoms, as lay persons without medical training, 
the veteran, his father and his friend are not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu, supra; see also 38 C.F.R. § 
3.159(a)(2) ["competent lay evidence" means any evidence not 
requiring specialized education, training or experience].
Hickson element (3) has accordingly not been met.  

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD.  The benefit sought on 
appeal is accordingly denied.



ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

